Title: To John Adams from Theodore Sedgwick, 21 May 1798
From: Sedgwick, Theodore
To: Adams, John



Sir,
Stockbridge 21. May 1798.

I am requested by the Town of Dalton in this County to present to you the inclosed address. There are not, within my acquaintance, more worthy and honorable men than the authors of it.
The policy of town meeting addresses, as far as I have been able to obtain information, is not, generally, approved by the most enlightened and best disposed in this County; tho’ there is no doubt, they might be obtained, & almost unanimously, in, nearly, every town.
I am just rising from a sick bed to which I have been confined for several days by a very severe disorder. My fever, now, intermits; and I am flatered by my Physicians, with the pleasing hope, that by the last of next week, I shall be able to commence my Journey to Philadelphia—The alarming complaint which was the cause of my leaving Congress has greatly abated.
Be pleased, Sir, to accept assurances of the respectful attachment, & sincere personal regard with which I am / your most obedt. huml. Servt.
Theodore Sedgwick